*1109Heffernan, Brewster, Bergan and Coon, JJ., concur; Foster, P. J., dissents in the following memorandum: I dissent and vote to dismiss the claim on the ground that decedent’s death was not caused by accidental injuries arising out of and in the course of his employment. The facts are undisputed. Decedent’s trip with a convoy from Tel Aviv to Jerusalem was more than a temporary diversion, and had no connection with his work except that his work brought him to the place where he could undertake the venture on his own initiative. The risk involved had nothing to do with the locale of his work but arose from the fact that the convoy he accompanied was to travel in part through hostile Arab territory, where the possibility of an armed attack was well known. The fact that the party travelled in convoy fashion is ample proof that the journey was not regarded as an ordinary tourist excursion. It would seem that in these so-called diversionary eases a line of demarcation should be drawn between acts which may be fairly said to be within the risk of employment and those which on their face are wholly outside, else workmen’s compensation insurance loses its character and becomes life insurance.